DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 12, 15, 16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 8 of U.S. Patent No. 10,453,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the claims 1-2 in USP 10,453,961 are not patentably distinct.

	In regards to claim 11, USP 10,453,961 teaches  “a first semiconductor layer that contains a first type of semiconductor material” as a bottom segment in claim 1 of silicon in claim 2, “a second semiconductor layer disposed over the first semiconductor layer” as a middle segment in claim 1, “wherein the second semiconductor layer contains the first type of semiconductor material and a second type of semiconductor material different from the first type of semiconductor material” as silicon germanium, which is cited in claim 2 “a third semiconductor layer disposed over the second semiconductor layer, wherein the third semiconductor layer contains the second type of semiconductor material” as a semiconductor material layer in claim 1 made of germanium, which is cited in claim 3, “a gate structure at least partially wrapping around the third semiconductor layer” in claim 8 and “the second semiconductor layer is in direct contact with the first semiconductor layer; or the third semiconductor layer is in direct contact with the second semiconductor layer” in claim 1. 

The limitations of claims 12 are also taught by USP 10,453,961, as stated before. The limitation of claim 15 is disclosed in claims 2-3 of USP 10,453,961. 

The limitation of claim 16 is taught in the gate wrapping around the top segment, which is higher than the second semiconductor layer in claim 8. 



Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of .
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,453,961 in view of Kwok et al, US Patent Application Publication 2011/0073952.

In regarding to claim 17, while USP 10,453,961 does not recite that the p-type FinFET, USP 10,453,961 teaches the use of silicon germanium in the FinFET, which is generally used in art for a p-type FinFET device, which is taught in [0026] of Kwok. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that silicon germanium material is used in a p-type FinFET device.

Allowable Subject Matter

Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-5, 7-10, 18, 19, and 22 are allowed. The following is an examiner’s statement of reasons for allowance:



Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…an n-type FinFET (NFET) that includes, wherein a bottom surface of the second semiconductor layer is disposed over a top surface of the first dielectric component; and a first gate structure that at least partially wraps around the second semiconductor layer; and a p-type FinFET (PFET) that includes a second dielectric component disposed on sidewalls of the fifth semiconductor layer, wherein a bottom surface of the fourth semiconductor layer is disposed over a top surface of the second dielectric component…” in combination with the remaining limitations. Claims 1911 and 22 are dependent upon claim 18 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments

Applicant’s arguments, see page 8, filed January 5, 2021, with respect to the 35 USC 102 rejection using the reference of Lee have been fully considered and are persuasive. The rejection of the pending claims using the cited prior art of Lee has been withdrawn. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,159,833, issued to Ching et al, disclosed fin structure of semiconductor device. US Patent 9,460,920, issued to Sun et al, discloses a horizontal gate all around device isolation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899